Citation Nr: 0514585	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-20 279A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).

FINDING OF FACT

On May 3, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification that the veteran 
wished to withdraw his appeal as to the issue of entitlement 
to an initial compensable evaluation for bilateral hearing 
loss. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to an initial 
compensable evaluation for bilateral hearing loss have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in September 2003, service 
connection for bilateral hearing loss was granted and a 
noncompensable evaluation was assigned.  The veteran 
perfected an appeal in May 2004, as to the assignment of a 
noncompensable evaluation for his service-connected bilateral 
hearing loss.  However, in correspondence received by the 
Board on May 3, 2005, the veteran stated that he wished to 
withdraw his appeal as to this issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  


With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to an initial 
compensable evaluation for bilateral hearing loss.  As such, 
the Board finds that the veteran has withdrawn his claim as 
to this issue, and accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to an initial compensable evaluation for 
bilateral hearing loss, and it is dismissed.


ORDER

The claim of entitlement to an initial compensable evaluation 
for bilateral hearing loss is dismissed.  



                       
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


